Citation Nr: 1539929	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  10-33 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


WITNESSES AT HEARING ON APPEAL

The Veteran and his Wife


ATTORNEY FOR THE BOARD

C.S. De Leo


INTRODUCTION

The Veteran served on active duty from August 1967 to February 1970.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which implemented a March 2008 Board decision that established service connection for PTSD.  

In June 2015, the Veteran testified at a Travel Board hearing over which the undersigned presided while at the RO.  A transcript of that proceeding is of record.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to an increased rating for service-connected ischemic heart disease has been raised by the record during the June 2015 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

The credible evidence establishes that the Veteran's PTSD more closely approximates occupational and social impairment with deficiencies in most areas such as work, family relations and mood; total occupational and social impairment has not been demonstrated.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 70 percent for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. 
§ 4.130, Diagnostic Code (DC) 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Where service connection is awarded and an original rating is the subject of appeal, the notice requirement has been met.  Id.  
Here, VA's duty to notify was satisfied through notice letters dated in April 2001, July 2001, July 2005, and March 2006 that informed the Veteran of his duty and VA's duty for obtaining evidence and the process by which disability ratings and effective dates are assigned.  Additionally, by statement of the case (SOC) in June 2003 and subsequent supplemental statement of the case (SSOC) in December 2005 that notified the Veteran of the evidence that had been considered in connection with his initial claim.  Thereafter, the RO issued a June 2010 SOC and a subsequent July 2014 SSOC.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, service treatment records, post-service treatment records, Social Security Administration (SSA) records, and the Veteran's statements have been obtained and associated with the claims file.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  

The Veteran was also provided VA examinations in June 2008 and January 2014.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Board finds these examinations are adequate for the purpose of evaluating the status of the Veteran's disability as each involved examination of the Veteran, consideration of the Veteran's pertinent history, and described the relevant symptomatology related to the disability on appeal.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

II.  Analysis

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Court has indicated that a distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Given that the Veteran appealed from an initial grant, the Board will evaluate the issue as a claim for a higher evaluation of the original award.  When an original rating is appealed, consideration must be given as to whether an increase or decrease is warranted at any time since the award of service connection, a practice known as "staged" ratings.  Id. 

Although medical evidence is generally required to establish a medical diagnosis or to address other medical questions, lay statements may serve to support claims by substantiating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence is potentially competent to establish the presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (in some cases, lay evidence will be competent and credible evidence of etiology).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).




PTSD

The Veteran's service-connected PTSD has been rated under DC 9411, which is part of the General Rating Formula for Mental Disorders (General Rating Formula).  Under the General Rating Formula, a 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  But use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 38 C.F.R. § 4.130.

Historically, in a March 2008 decision, the Board granted service connection for PTSD.  Thereafter, in a November 2008 rating decision the RO assigned a 50 percent disability rating for service connection for PTSD.  In a July 2014 Supplemental Statement of the Case (SSOC), the RO increased the PTSD evaluation to 70 percent from July 25, 2008 pursuant Diagnostic Code 9411.  Because this is an appeal from the award of an initial rating, consideration will be given to whether a higher rating is warranted at any point since the award of service connection.

The Veteran's global assessment of functioning (GAF) scores ranged from 45 to 60.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  (The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it.  79 Fed. Reg. 45094 (Aug. 4, 2014)).  A GAF score of 61 to 70 indicates some mild symptoms or some difficulty in social, occupational, or school functioning, but generally, functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51-60 involves moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  A GAF score from 41 to 50 is defined as serious symptoms or any serious impairment in social, occupational, or school functioning.  Included in this definition is that a person is unable to keep a job.  A GAF score of 31-40 is defined as exhibiting some impairment in reality testing or communication (speech is at times illogical, obscure, or irrelevant), or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (a depressed man that avoids friends, neglects family, and is unable to work; a child that frequently beats up younger children, is defiant at home, and is failing at school).  The Board is cognizant that a GAF score is not determinative by itself.

At the outset, and as discussed below, given the symptomatology manifesting from the Veteran's PTSD, the Board finds that the Veteran's disability picture more closely approximates a 70 percent disability rating.

Pertinent medical evidence of record includes VA treatment records dated from November 2009 to September 2010, which shows the Veteran presented for psychotherapy to address PTSD and anxiety symptoms.  During this period, the therapist's notes indicate that his dress and personal appearance were appropriate and he was well groomed.  He was oriented, his affect was intense, and mood was observed as mildly depressed or congruent.  His thought process was noted as appropriate and goal oriented, and his thought content and speech were within normal limits.  He denied suicidal and homicidal ideation.  A GAF score of 45 was assigned.

A November 2009 therapy note indicates the Veteran reported symptoms to include sleep difficulty, intrusive thoughts, nightmares, low energy, amotivational syndrome, loss of interest in activities, depressed mood, and mood instability.  The therapist's report also notes that the Veteran continued to struggle with anger and hostility acknowledging symptoms of avoidance, hypervigilance, irritability, and flash temper.

A July 2010 therapy note shows the Veteran reported he had been providing day care for his grandchildren, which has proven to be too much for him. He reported feeling angry due to the inability to set limits with his adult children.  A GAF score of 55 was assigned.

A September 2010 VA treatment record notes the Veteran reported that he continued to care for his grandchildren and also that his sleep pattern had improved, however he continued to have nightmares.  A GAF score of 55 was assigned.

A subsequent September 2010 VA treatment record indicates the Veteran presented for medication management.  He reported that he stopped having nightmares and no longer screams in his sleep.  He also reported that he was currently babysitting 11 children.  A GAF score of 55 was assigned.

VA treatment records dated from April 2011 to December 2011 shows the Veteran continued psychotherapy to address PTSD and anxiety symptoms.  During this period the Veteran endorsed symptoms of anger, significant anxiety and unrest.  His dress and personal appearance were appropriate and he was well groomed.  He was oriented and his affect was intense.  His mood was observed as irritable, flat, or congruent.  His thought process was noted as appropriate and goal oriented, and his thought content and speech were within normal limits.  He denied suicidal and homicidal ideation.  A GAF score of 45 was assigned.

A June 2011 psychotherapy note reflects the Veteran was experiencing delusional thinking.  Specifically, the therapist's report notes that the Veteran shared stories believed to be grandiose regarding his experiences in Vietnam.  The Veteran endorsed symptoms to include anxiety and fear.  A GAF score of 45 was assigned.

VA treatment records dated from May 2012 to December 2012 shows the Veteran continued to participate in psychotherapy to address PTSD and anxiety symptoms.  
Specifically, a May 2012 VA therapy note shows the Veteran endorsed symptoms of significant anxiety and unrest regarding issues with his family.  Examination revealed the Veteran dress and personal appearance was appropriate.  He was neatly groomed and oriented.  His mood was irritable and his affect was intense.  His thought process was noted as appropriate and goal directed, and his thought content and speech were within normal limits.  The examiner assigned a GAF score of 45.
During an August 2012 psychotherapy session the Veteran reported experiencing significant anger and irritation at the VSO who refused to assist him with completing VA paperwork.  Examination revealed the Veteran's dress and personal appearance were appropriate.  He was oriented, his mood was irritable, and his affect was intense.  His thought process was noted as appropriate and goal directed, and his thought content was within normal limits.  The examiner assigned a GAF score of 45.

During a subsequent August 2012 therapy session the Veteran endorsed symptoms of flashbacks and nightmares.  He denied depressive symptoms, suicidal or homicidal thoughts.  He also reported that medication helped his PTSD symptoms tremendously.  The Veteran reported that he is currently married to his fourth wife.  They have been married for 17 years and he has three children from multiple marriages.  He explained that they were not getting along well and that "[he was] ready to walk out."  He also reported that his first three marriages ended in divorce due to his wives' infidelity.  Physical examination revealed that the Veteran was casually groomed and dressed with good eye contact.  His demeanor was observed as open and cooperative.  His mood was euthymic and affect was noted as full.  He was alert and oriented to person, place and time and his memory was noted to be intact.  The examiner assigned a GAF score of 60.

An October 2012 treatment record shows the Veteran reported that he is upset with his neighbor/friend and his wife.  Specifically, that his friend's wife accused him of being a "bad influence" on her husband and threatened the Veteran while revealing a weapon that was concealed underneath her shirt.  The Veteran acknowledged intense anger expressing that had she removed the weapon form its holster "[he] would have had to hurt her . . . she doesn't understand what [he is] capable of."  The examiner assigned a GAF score of 45.

A December 2012 VA treatment record shows the Veteran requested assistance with completing paperwork for VA care.  He reported difficulty concentrating.  It was noted that the Veteran paced about the office and required consistent redirection to stay on task.  He also reported that he is doing much better with medication and that he is no longer having flashbacks or nightmares.  He reported recently traveling to Arizona to visit a friend.  He denied any depressive symptomatology including feelings of hopelessness, worthlessness, anhedonia, or poor sleep.  He had no suicidal or homicidal thoughts.  Upon examination the Veteran was casually groomed.  His demeanor was noted as open and cooperative.  He was also alert and oriented to person, place, and time, and his memory was intact.  The examiner assigned a GAF score of 55.

The Veteran was afforded VA PTSD examinations in July 2008 and January 2014.  Upon most recent examination, the Veteran reported that his PTSD symptoms have worsened since his previous 2008 VA PTSD examination.  The Veteran reported that the increase in his level of symptomatology has contributed to increased conflict and emotional and physical distance in relationship with his wife and children.  He stated that his primary relationships are with his daughter and his wife.  He denied significant friendships but also indicated that he has a kinship with a neighbor, who is also a Vietnam Veteran.  The Veteran reported that it is difficult for him to feel loving feelings for anyone except his daughter.  The VA examiners' reports are consistent in their findings.  The January 2014 VA examiner opined that there was occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner's report reflects that the Veteran presented with depression, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or work-like setting.  Irritability, hypervigilance, exaggerated startle response, and difficulties concentrating were also noted.  There was no evidence of hallucinations or delusions, impaired thinking or impaired judgment.  Axis I diagnosis was PTSD.  The July 2008 VA examiner assigned a GAF score of 50 and the January 2014 examiner did not assign a GAF score.  The January 2014 VA examiner opined that the Veteran's PTSD symptoms appear to have significantly interfered with multiple spheres of his functioning, including work, family relationships, social relationships, mood, and quality of life, concluding that these symptoms and their negative impact on his functioning are at least as likely as not to have increased over the previous 2 years as the Veteran's overall level of stress has increased in the context of his wife's health problems.  

During the June 2015 videoconference hearing, the Veteran and his wife testified about his PTSD symptoms and the effect on their daily lives, specifically, that the Veteran experienced difficulty sleeping, anxiety, avoidance, and uncontrollable anger.  He also stated that his PTSD symptoms preclude him from maintaining gainful employment.  Hearing Transcript at 9-10.  The Veteran described specific events that caused him to become angry to include threatening his neighbor with a gun.  Id. at 4.  The Veteran's wife also testified about different instances when she witnessed the Veteran's PTSD symptoms during their marriage.  

Having reviewed the record evidence, the Board finds that the evidence does not warrant a rating higher than 70 percent at any time during the appeal period.  The Veteran's main symptoms during this period were anger, chronic sleep impairment, nightmares, flashbacks, anxiety, intrusive thoughts, mild memory impairment, difficulty concentrating, and hypervigilance.  He is able to function on a daily basis, to include caring for his grandchildren, and no significant memory impairments have been demonstrated.  The VA examiners indicated that the Veteran was fully oriented and demonstrated insight and judgment, as well as clear thought and communication.  Review of VA treatment records show no evidence that the Veteran's PTSD impaired his performance of routine activities or his ability to function independently.  Nor did he exhibit spatial disorientation that interfered with routine activities.  There is also no lay or medical evidence of suicidal ideation, obsessional rituals, panic attacks and neglect of personal appearance and hygiene.  The VA therapist's reports consistently reflect that the Veteran used medication and psychotherapy to help his symptoms, and by the Veteran's own self-reports medication was helpful.

Moreover, the Veteran's GAF scores reflect moderate to severe symptoms throughout the appeal period as his GAF score ranged from 45 to 60.  His most recent GAF score assigned was 55, which is reflective of moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate 
difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  See December 2012 VA Treatment Record.  A GAF score from 41 to 50 is defined as serious symptoms or any serious impairment in social, occupational, or school functioning.  The Board finds that the GAF scores indicating severe symptoms of difficulty in social and occupational settings more reflective of his symptoms and these GAF scores support the assignment of a 70 percent evaluation, which is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.  The GAF scores do not, however, suggest the assignment of an increased evaluation as a 100 percent evaluation requires total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations.

The Veteran acted appropriately during the VA examinations.  There is also no evidence of gross impairment in thought processes, an inability to perform activities of daily living, or disorientation.  Difficulty with concentration was reported during therapy sessions and also during the January 2014 VA examination.  However, the observations noted by the VA therapist found no objective evidence of concentration difficulties, suicidal ideation, obsessional rituals, panic attacks, disorientation of person, place, or time, or neglect of personal appearance and hygiene.  

The Board has considered whether the evidence supports a higher evaluation of 100 percent, but finds that it does not.  The evidence establishes that the Veteran has maintained relationships with his children and his wife despite his statements suggesting that his anger and irritability had caused problems in his marriage and prevented him from maintaining family and interpersonal relationships.  Additionally, the June 2008 and January 2014 VA examiners found that the Veteran was able to manage his finances and each summarized the Veteran's level of impairment as being such that he has had occupational and social impairment with deficiencies in most areas, such as work, school, and family relations.  This level of functioning matches the criteria for a 70 percent rating.  Thus, the evidence does not demonstrate that the Veteran experiences total occupational and social impairment as is required for a rating higher than 70 percent.

The Board has also considered the testimony from the Veteran and his wife.  The statements describe symptoms of the Veteran's PTSD, particularly his anger, depression, social withdrawal, and sleep difficulties.  They are consistent with the observations noted on the January 2014 VA examination report and treatment records.  Additionally, during an October 2012 therapy session the Veteran described a history of inappropriate behavior triggered by anger to the extent of physically harming others, which is an example supportive of a 100 percent rating.  The medical evidence of record notes that the Veteran continued to struggle with anger and hostility acknowledging symptoms of avoidance, hypervigilance, irritability, and flash temper.  See November 2009 VA Treatment Record.  The VA examination reports and clinic records neither reflect persistent danger of hurting himself or others, nor significant impairment of cognition, speech, thought process or disorientation.  

Additionally, while the Veteran has been shown to live a highly reclusive lifestyle and has minimal if any contact with family or friends he did report having two friends, a neighbor, and a friend that he has visited who resides in Arizona.  But on the whole his lifestyle was highly avoidant of social contact.  The Board finds that the Veteran's social impairment is not total as he also maintains communication with his spouse and children.  

In sum, the disability picture shown by the evidence of record supports an award of a 70 percent evaluation throughout the rating period on appeal; at no point has the evidence demonstrated symptomatology which more closely approximates the criteria for the next-higher 100 percent evaluation.  In so concluding, the Board has considered the Veteran's description of PTSD symptoms and functional impairment as credible evidence used to support the evaluation of a 70 percent rating.  To the extent he argues his entitlement to a 100 percent schedular evaluation, the Board places greater probative weight on the mental status examinations performed by VA examiners and clinicians which are derived from medical professionals with greater training and expertise than the Veteran in speaking to the nature and severity of his PTSD.  

In reaching these conclusions, there is no further doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


